Citation Nr: 1342862	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected bilateral hearing loss disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for balance problems/vertigo, to include as secondary to service-connected bilateral hearing loss, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran is seeking a total disability rating based on individual unemployability.  His sole service-connected disability of bilateral hearing loss is rated as 60 percent disabling, effective June 24, 2008.  His combined service-connected disability rating is 60 percent.  38 C.F.R. §§ 4.16, 4.25 (2013). 

The Veteran last had a VA examination to evaluate his service-connected bilateral hearing loss and determine if he is unemployable due to his service-connected bilateral hearing loss in March 2010.  Based on the Veteran's assertions of increased bilateral hearing loss that continues to affect his ability to work during his December 2013 hearing, an additional VA audio examination is necessary in order to determine if the Veteran is unemployable due to his service-connected bilateral hearing loss.

As the claims files and Virtual VA file only include VA treatment records from the Montgomery VA Medical Center (VAMC) and Dothan Community Based Outpatient Clinic (CBOC) dated up to December 2009, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from the Montgomery VAMC and Dothan CBOC for the time period from December 2009 to the present.  

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA audio examination with an appropriate examiner to determine if the Veteran is unemployable due to his service-connected bilateral hearing loss.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  

The examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of the notification, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

